The Court
The complaint in the police court charged the offense created by section 499 of the Penal Code. That section *216reads: “ Every person who, with intent to injure or defraud, connects, or causes to be connected, any pipe, tube, or other instrument with any main, service-pipe, or other pipe, or conduit, or flume for conducting water, for the purpose of taking water from such main, service-pipe, conduit, or flume, without the knowledge of the owner thereof, and with intent to evade payment therefor, is guilty of a misdemeanor.”
The complaint avers that Louis Helbing, “ with intent to injure and defraud, etc., without the knowledge of the owners, and with intent to evade payment for the water taken thereby, made connections, and maintained the same, with certain mains and service-pipes of the said Spring Valley Water Works for the purpose of taking water therefrom for the supply of certain tanks and water-works kept and maintained by said Helbing,” etc. The words “ without the knowledge of the owners ” apply to all that follows, including the averments as to the taking of the water, and the intent. The complaint does not in terms charge that the connection was made by means of a pipe, or a tube, or instrument. If it had averred that the defendant connected an “ instrument ” for the purpose of taking water, it would be good. It avers a connection for that purpose, and such connection, if made at all, could be made only by means of some instrument. It is said a connection (for the purpose named) might be made without, in fact, any water being taken; but so might an instrument fail of its purpose. A complaint following the statute is admittedly sufficient. Here the statute was substantially followed. The petitioner is remanded.